Name: Commission Regulation (EEC) No 97/84 of 13 January 1984 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  health
 Date Published: nan

 No L 11 /30 Official Journal of the European Communities 14. 1 . 84 COMMISSION REGULATION (EEC) No 97/84 of 13 January 1984 amending Regulation (EEC) No 2226/78 laying down detailed rules for the appli ­ cation of intervention measures in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 Article 7 (4) of Regulation (EEC) No 2226/78 is hereby replaced by the following : '4. Payment for products bought in by an inter ­ vention agency shall take place between 120 and 140 days after the taking-over date .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) thereof, Whereas Article 7 of Commission Regulation (EEC) No 2226/78 (2), as last amended by Regulation (EEC) No 3042/83 (3), determines the taking-over date and the terms for the payment of products bought in by intervention agencies ; whereas those terms in some cases make intervention too attractive a proposition ; whereas, for the purposes of sound management of the market, the period concerned should be deferred ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to payments in respect of products offered for intervention as from its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 261 , 26 . 9 . 1978 , p. 5 . C) OJ No L 297, 29 . 10 . 1983 , p . 16 .